 

Exhibit 10.2

 



ADDENDUM TO CONTRACT

 

This addendum (“Addendum”) to the COMMERCIAL CONTRACT (“Contract”) with an
Effective Date of January 12, 2015 between MagneGas Corporation (“Seller”), and
Jay Coleman, Inc. or Assigns (“Buyer”), regarding certain real property located
at 1500 Rainville Rd., Tarpon Springs, FL 34689 (consisting of parcel #’s
01-27-15-00000-310-0200 & 01-27-15-00000-310-0210)

 

The clauses below shall be incorporated into the Contract referenced above:

 

1.The Due Diligence Period referenced in section 7B of the Contract is hereby
changed to April 13, 2015.

2.The Closing Date referenced in section 4A of the Contract is hereby changed to
April 23, 2015.

 

SIGNATURES, INITIALS, DOCUMENTS REFERENCED IN THIS ADDENDUM, COUNTERPARTS AND
WRITTEN MODIFICATIONS COMMUNICATED ELECTRONICALLY OR ON PAPER WILL BE ACCEPTABLE
FOR ALL PURPOSES, INCLUDING DELIVERY, AND WILL BE BINDING.

 

Unless specifically modified or amended by this Addendum, all other terms,
conditions and provisions of the Contract between the parties shall remain in
full force and effect. To the extent any of the terms, conditions and provisions
of this Addendum are contrary to any of the terms, conditions and provisions of
the Contract or any previous Addendum, the terms, conditions and provisions of
this Addendum shall prevail.

 



Seller:   Buyer:                               Printed Name   Printed Name      
      Title   Title             Date     Date

 



 

 

 